            Case 2:20-cv-00200-DSC Document 31 Filed 03/30/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JASON ALTENHOFEN, individually and
on behalf of all others similarly situated,

                Plaintiff,                             Civil Action No. 2:20-cv-00200-DSC

       v.                                              Judge David S. Cercone

ENERGY TRANSFER PARTNERS, L.P.,

                Defendant.




        CLEVELAND INTEGRITY SERVICES, INC.’S MOTION TO INTERVENE

       Pursuant to Federal Rule of Civil Procedure 24(a) and 24(b), Cleveland Integrity Services,

Inc. (“CIS”) moves to intervene in Altenhofen v. Energy Transfer Partners, L.P., Civil Action No.

2:20-cv-00200-DSC. For the reasons set forth in its accompanying memorandum, CIS respectfully

requests that this Court grant its Motion to Intervene and add CIS as a party defendant in this case.


                                                       Respectfully submitted,


Date: March 30, 2020                                   /s/ Ryan O. Hemminger
                                                       Ryan O. Hemminger
                                                       PA ID. No. 200809
                                                       Leech Tishman Fuscaldo & Lampl, LLC
                                                       525 William Penn Place, 28th Floor
                                                       Pittsburgh, PA 15219
                                                       (412) 261-1600 (phone)
                                                       (412) 227-5551 (fax)
                                                       rhemminger@leechtishman.com




                                                -1 -
           Case 2:20-cv-00200-DSC Document 31 Filed 03/30/20 Page 2 of 2




                                                      Rachel B. Cowen, Motion for Admission
                                                      Pro Hac Vice forthcoming
                                                      Joseph K. Mulherin, Motion for Admission
                                                      Pro Hac Vice forthcoming
                                                      McDermott Will & Emery LLP
                                                      444 West Lake Street
                                                      Chicago, Illinois 60606
                                                      (312) 372-2000 (phone)
                                                      (312) 884-7700 (fax)
                                                      rcowen@mwe.com
                                                      jmulherin@mwe.com




                                CERTIFICATE OF SERVICE

        The undersigned does certify that on the 30th day of March 2020, I electronically
transmitted the attached document to the Clerk of the Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the applicable ECF registrants.

                                                                    /s/ Ryan O. Hemminger
                                                                    Ryan O. Hemminger




                                                -2-
PD.23749242.1
